DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on June 2, 2022:
Claims 1-5 and 11-22 are pending;
The previous objections and 112 rejections are withdrawn in light of the amendment;
The prior art rejection to Hasegawa stands as modified in light of the amendment.
Specification
The disclosure is objected to because of the following informalities: the claims have been amended to replace the use of “H” with “G”.  The specification is now inconsistent with the change made to the claims.  Applicant is advised to amend the specification to replace “H” with “G”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 11-14, 16-20 and 22 are under 35 U.S.C. 103 as obvious over Hasegawa et al. (U.S. Patent Application No. 2007/0148550) as evidenced by Hara et al. (Raman Imaging Analysis of Local Crystal Structures in LiCoO2 Thin Films Calcined at Different Temperatures) and in view of Suhara et al. (U.S. Patent Application No. 2005/0019662).
As to claims 1-4, 11-14, 16-20 and 22, Hasegawa discloses mixing Li2CO3 and Co3O4 at an Li:Co ratio of 1:1 to form LiCoO2 after heat treatment at 850oC for 20 hours followed by pulverization (para. [0051]). The material above is employed in a cathode (examples and para. [0051]) and further in electrochemical cells having an anode, cathode, separator and an electrolyte (para. [0059])  As the process of Hasegawa is identical to the inventive process (see paras. [0056]-[0060] of the specification for comparison), the resultant product will expectedly exhibit the same peak characteristics and surface heterophasic structure as recited in claims 1, 11, 16, 17 and 22, the same bulk phase D nm of claims 2, 3, 12 and 18, the same peak intensities and I1-I3 ratios of claims 4, 14 and 20, and have at least Co3O4 present as recited in claims 3, 13, and 19.  
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is that the process of Hasegawa in para. [0051] is identical to the inventive process (see paras. [0056]-[0060] of the specification for comparison) having the same Li to Co molar ratio and same heat treatment conditions applied to the mixture, thereby forming a Co3O4 phase which would result in the same peak characteristics and surface heterophasic structure (claims 1, 11, 16, 17 and 22), the same bulk phase D nm (claims 2, 3, 12 and 18), the same peak intensities and I1-I3 ratios (claims 4, 14 and 20), and have at least Co3O4 present (claims 3, 13, and 19) as the instant invention (as further evidenced by Hara, discussed below).
LiCoO2 was known to exhibit Raman peaks at around 487 cm-1 and 596 cm-1 (see Hara, Results and Discussion page 854) as would have been well within the skill of the ordinary worker in the art.  Thus the LiCoO2 product of Hasegawa, would expectedly exhibit peaks in the range of about 470 cm-1 to about 530 cm-1 and also about 560 cm-1 to about 630 cm-1.   In addition, Hasegawa employs a heating step at 850oC for 20 hours followed by pulverization (para. [0051]) and this step would have further resulted in the formation of cobalt oxide, notably Co3O4.  Hara recognized that an additional peak was observed at temperatures starting at around 800oC and increasing at higher temperatures such as 900oC (see Hara, Results and Discussion page 854) and explicitly attributes this peak to the presence of Co3O4.  Thus the product of Hasegawa, having the same raw materials of LiCO3 and C3O4 mixed and heated under the same conditions (850oC for 20 hours) followed by pulverization, will expectedly exhibit the same peak characteristics and surface heterophasic structure (claims 1, 11, 16, 17 and 22), the same bulk phase D nm (claims 2, 3, 12 and 18), the same peak intensities and I1-I3 ratios (claims 4, 14 and 20), and have at least Co3O4 present (claims 3, 13, and 19) as the instant invention, absent clear evidence to the contrary.
The Examiner invites applicant to provide evidence that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
In the least, if any difference is shown between the conditions for making the products of the instant invention and the methods of Hasegawa with respect to the temperature and time subjected to the cathode material, given the similarities in the processes as discussed above, any difference would be minor and obvious variants, again absent clear evidence to the contrary.
Hasegawa does not teach of the cathode of Example 1 further including a metal element M such as aluminum, nickel and cobalt (claims 1, 11 and 17).
The concept of modifying a LiCoO2 cathode active material with other transition metal elements such as aluminum, nickel and/or manganese are notoriously well-known in the art for various reasons.
Suhara teaches that LiCoO2 can be doped with an array of metal elements including aluminum and magnesium as well as fluorine (paras. [0015]-[0019]; [0025]-[0027]).  The combination of metal and fluorine substitution to lithium cobalt oxide was known to provide an array of benefits including high charge and discharge cyclic durability, high safety, high temperature storage properties, high discharge average volume, larger current discharge properties, high weight capacity density and high volume capacity density (para. [0011]). Suhara goes further to identify that among the metals to add, Al and Mg are particularly preferred as they were known to improve safety while maintain high charge discharge cyclic durability and high volume capacity (para. [0027]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the cathode material of Hasegawa to include a combination of metal and fluorine substitution since it would have provided an array of benefits including high charge and discharge cyclic durability, high safety, high temperature storage properties, high discharge average volume, larger current discharge properties, high weight capacity density and high volume capacity density.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Hasegawa does not disclose or suggest the peak intensity ratio of claims 1, 11 and 17 and does not disclose the additional presence of an element M in the cathode material.
These arguments are not persuasive for the following reasons:
As to the peak intensity ratio of claims 1, 11 and 17, it is noted that the Example of Hasegawa appears to be identical to Embodiment 4 of the instant invention.  
Hasegawa discloses mixing Li2CO3 and Co3O4 at an Li:Co ratio of 1:1 to form LiCoO2 after heat treatment at 850oC for 20 hours followed by pulverization (para. [0051]).
Embodiment 4 discloses mixing Li2CO3 and Co3O4 at an Li:Co ratio of 1:1 to form LiCoO2 after heat treatment at 850oC for 20 hours, followed by pulverization (Table 2).
At the core comparison, it would then be expected that the product of Hasegawa would expectedly exhibit the same characteristics as instant Embodiment 4 as the methods are identical.  To date, no evidence to the contrary has been provided.
Therefore this argument is not persuasive.
Arguments to Hara alone are not persuasive as Hara is not meant to cure any deficiencies in Hasegawa but was provided as an evidentiary reference to show that the peak intensities are inherent to Hasegawa.  Notably the person of ordinary skill in the art would have understood that the presence of the claimed peaks would be an inherent characteristic to a prior art teaching if the methodologies were the same.  
Again, as discussed above LiCoO2 was known to exhibit Raman peaks at around 487 cm-1 and 596 cm-1 (see Hara, Results and Discussion page 854) as would have been well within the skill of the ordinary worker in the art.  Thus the LiCoO2 product of Hasegawa, would expectedly exhibit peaks in the range of about 470 cm-1 to about 530 cm-1 and also about 560 cm-1 to about 630 cm-1.   In addition, Hasegawa employs a heating step at 850oC for 20 hours followed by pulverization (para. [0051]) and this step would have further resulted in the formation of cobalt oxide, notably Co3O4.  Hara recognized that an additional peak was observed at temperatures starting at around 800oC and increasing at higher temperatures such as 900oC (see Hara, Results and Discussion page 854) and explicitly attributes this peak to the presence of Co3O4.  Thus the product of Hasegawa, having the same raw materials of LiCO3 and C3O4 mixed and heated under the same conditions (850oC for 20 hours) followed by pulverization, will expectedly exhibit the same peak characteristics and surface heterophasic structure.
In short, Hara is not relied upon to cure any deficiency as alleged by Applicant, but is provided as an evidentiary reference to show that the peak characteristics of the claims would be inherent to Hasegawa given that Hasegawa employs the same method as the instant invention for at least one example (Example of Hasegawa compared to Embodiment 4 of the instant invention).
Thus this argument is not persuasive.
As to the amendment to claims 1, 11 and 17 to further include an additional element M to the cathode material, such would have been notoriously well-known to the person of ordinary skill in the art.
In review of Hasegawa compared to the instant invention, the closest comparison would appear to be between Hasegawa and Embodiments 4 and 20.  As discussed above, it would appear that the method of Hasegawa and the method which produces the material of Embodiment 4 are identical.  Thus there is an expectation that the product of Hasegawa would exhibit the same properties and characteristics as in Embodiment 4.
The difference between Hasegawa/Embodiment 4 and Embodiment 20 is the addition of elements M, particularly the inclusion of Al, Mg and F to LiCoO2).
In general the concept of substituting cobalt with other elements in a LiCoO2 cathode material is notoriously well-known in the art as the inclusion of various substitution elements have been shown to improve various aspects of LiCoO2.  Thus at a cursory review, the concept of providing substitution to LiCoO2 is so well known in the art, that such modifications would have been readily and easily within the skill of the ordinary worker in the art.
In addition, substituting with metals and fluorine, particularly Al, Mg and F was reasonably  taught by Suhara.  Suhara teaching that LiCoO2 can be doped with an array of metal elements including aluminum and magnesium as well as fluorine (paras. [0015]-[0019]; [0025]-[0027]).  The combination of metal and fluorine substitution to lithium cobalt oxide was known to provide an array of benefits including high charge and discharge cyclic durability, high safety, high temperature storage properties, high discharge average volume, larger current discharge properties, high weight capacity density and high volume capacity density (para. [0011]). Suhara goes further to identify that among the metals to add, Al and Mg are particularly preferred as they were known to improve safety while maintain high charge discharge cyclic durability and high volume capacity (para. [0027]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the cathode material of Hasegawa to include a combination of metal and fluorine substitution since it would have provided an array of benefits including high charge and discharge cyclic durability, high safety, high temperature storage properties, high discharge average volume, larger current discharge properties, high weight capacity density and high volume capacity density.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Therefore this feature is not considered to be a patentable distinction over the prior art of record as discussed above.  
As to Applicant's statement regarding unexpected results:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck  & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974); In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP  § 716.02(c).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range or invention. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
While the disclosure does provide some examples to the addition of Al, Mg and F, the breadth of the claims are significantly broader than the examples provided.  The specification does not provide a sufficient showing of unexpected results commensurate in scope with the claimed invention and the reliance upon an extremely narrower specific combination of elements (Al, Mg and F) cannot be sufficient with respect to the broader claimed invention (see MPEP § 716.02(d), incorporated herein).
The allegation is further deficient as it does not provide a sufficient showing of evidence to unexpected results corresponding to the breadth of the claims nor a sufficient showing of comparison to such.  
Lastly, a statement to unexpected results in Applicant’s arguments itself cannot be persuasive.  See MPEP § 2145 “… arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).”  Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) or examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”
The record fails to provide any clear and convincing evidence that the results achieved by the claimed invention are unexpected.
Allowable Subject Matter
Claims 5, 15 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the particular cathode material of claim 5, the particular cathode material of claims 15 (in the cathode of claim 11), or the particular cathode material of claim 21 (in the electrochemical device of claim 17), where the specific cathode material of claims 5, 15 and 21 further includes the Raman spectrum peak characteristics and surface heterophasic structure.
The cited prior art of record teaches of peak characteristics in general to LiCoO2 along with the presence of peaks corresponding to cobalt oxide species present in the material, however the cited prior art of record does not reasonably teach of such features to the more specific cathode materials of claims 5, 15 and 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2002/0127175 teaches doping LiCoO2 with an array of elements A where A can be various elements including Ni, Mn, Ti, Zr, V, Mo, Mg, Ca, Sr, Ba, Al, Ga, Si, Ge, Sn and combinations thereof (para. [0019]). The addition of minor dopants improves the stability and electrochemical performance of LiCoO2  U.S. Patent Application No. 2002/0119371 discloses modifying LiCoO2 with Mg, Al, N or F (para. [0025]).  KR 20160040118 discloses a cathode material formed by mixing Li2CO3 and Co3O4 at a molar ratio near 1 followed by heat treatment at elevated temperatures followed by grinding the powder.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725